DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
In the amendments filed on 12/22/2021, claims 1-2 and 4-15 are pending. Claim 1 is amended. Claim 3 is canceled. Claims 11-13 are withdrawn. Claims 14-15 are new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the epoxy compound represented by Formula (b)" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite “an epoxy compound represented by Formula (b)”. Since claim 1 recites “an epoxy compound represented by the following Formula (B)” in lines 7-8, for further examination of the claims, this limitation is interpreted as “the epoxy compound represented by Formula (B)”.
Claim 14 recites the limitation “
    PNG
    media_image1.png
    90
    101
    media_image1.png
    Greyscale
” in line 4, which is indefinite because the claim does not define Y and m. Based on the specification of the instant application [0046-0047], for further examination of the claims, this limitation is interpreted as “
    PNG
    media_image1.png
    90
    101
    media_image1.png
    Greyscale
, wherein each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an aliphatic alkoxy group having 1 to 8 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-2, 4-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asaumi et al. (US 2012/0149807 A1).
Regarding claim 1, Asaumi teaches a composition comprising a diepoxy compound [0057] and another compound having an epoxy group [0066], wherein the diepoxy compound is a compound represented by the formula [0009] 
    PNG
    media_image2.png
    161
    689
    media_image2.png
    Greyscale
, wherein R1, R2, R3, and R4 independently each represent a hydrogen atom or an alkyl group having 1 to 3 carbon atoms [0006], wherein the other compound having an epoxy group is biphenol diglycidyl ether [0067], which reads on an epoxy resin, comprising an epoxy compound having a mesogenic structure, the epoxy compound comprising a first epoxy compound having one biphenyl structure in a molecule and a second epoxy compound that is different from the first epoxy compound at a mass ratio of the first epoxy compound to the second epoxy compound (first epoxy compound : second epoxy compound) of greater than 0:100 and less than 100:0, wherein the second epoxy compound comprises an epoxy compound represented by the Formula (B) wherein, in Formula (B), X represents a linking group comprising one divalent group having the following structure: 
    PNG
    media_image3.png
    44
    77
    media_image3.png
    Greyscale
 each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an aliphatic alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a 
Asaumi does not teach that a mass ratio of the first epoxy compound to the second epoxy compound (first epoxy compound : second epoxy compound) is from 10:100 to 50:100. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Asaumi’s biphenol diglycidyl ether to Asaumi’s diepoxy compound represented by the formula 
    PNG
    media_image2.png
    161
    689
    media_image2.png
    Greyscale
 to be from 10:100 to 50:100, which would read on wherein a mass ratio of the first epoxy compound to the second epoxy compound (first epoxy compound : second epoxy compound) is from 10:100 to 50:100 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing thermal conductivity of a cured product of Asaumi’s composition because Asaumi teaches that the composition comprises a diepoxy compound [0057] and another compound having an epoxy group as long as desired performance of a cured product obtained by curing the composition are not decreased [0066], that the diepoxy compound is a compound represented by the formula [0009] 
    PNG
    media_image2.png
    161
    689
    media_image2.png
    Greyscale
 [0006], that the 
    PNG
    media_image2.png
    161
    689
    media_image2.png
    Greyscale
 would have affected thermal conductivity of a cured product of Asaumi’s composition.
Regarding claim 2, Asaumi teaches that the other compound having an epoxy group [0066] is biphenol diglycidyl ether [0067], which reads on wherein the first epoxy compound comprises an epoxy compound represented by the Formula (A) wherein, in Formula (A), each Z independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an aliphatic alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, and each n independently represents an integer that is 0 as claimed.
Regarding claim 4, Asaumi does not teach that the mass ratio of the first epoxy compound to the second epoxy compound (first epoxy compound : second epoxy compound) is from 10:100 to 50:100. Before the effective filing date of the claimed 
    PNG
    media_image2.png
    161
    689
    media_image2.png
    Greyscale
 to be from 10:100 to 25:100, which would read on wherein the mass ratio of the first epoxy compound to the second epoxy compound (first epoxy compound : second epoxy compound) is from 10:100 to 25:100 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing thermal conductivity of a cured product of Asaumi’s composition because Asaumi teaches that the composition comprises a diepoxy compound [0057] and another compound having an epoxy group as long as desired performance of a cured product obtained by curing the composition are not decreased [0066], that the diepoxy compound is a compound represented by the formula [0009] 
    PNG
    media_image2.png
    161
    689
    media_image2.png
    Greyscale
 [0006], that the other compound having an epoxy group is biphenol diglycidyl ether [0067], that a cured product obtained by curing the composition has superior thermal conductivity [0076], that a curing agent is used in the composition in an amount wherein a total amount of functional groups capable of causing a curing reaction with an epoxy group in the curing agent becomes 0.5 to 1.5 moles relative to 10 mole of the epoxy 
    PNG
    media_image2.png
    161
    689
    media_image2.png
    Greyscale
 would have affected thermal conductivity of a cured product of Asaumi’s composition.
Regarding claim 5, the Office recognizes that all of the claimed physical properties are not positively taught by Asaumi, namely that the epoxy resin according to claim 1 has a viscosity at 60 °C of less than 200 Pa·s. However, Asaumi renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin according to claim 1 as explained above. Furthermore, the instant application recites that an epoxy resin that includes, as an epoxy compound having a mesogenic structure, both an epoxy compound having one biphenyl structure in a molecule and an epoxy compound that is different from the epoxy compound, is easy to decrease in viscosity when the temperature is increased [0027], and that from the viewpoint of decreasing the viscosity of the epoxy resin, the ratio of the first epoxy compound to the total epoxy compound having a mesogenic structure is preferably greater [0034]. Therefore, the claimed physical properties would naturally arise from the epoxy resin that is rendered obvious by Asaumi. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions 
Regarding claim 6, Asaumi teaches that the composition further comprises a curing agent [0057], which reads on an epoxy resin composition, comprising the epoxy resin according to claim 1 and a curing agent as claimed.
Regarding claims 7, Asaumi teaches that the curing agent is optionally an amine curing agent [0060] that is p-xylenediamine, m-xylenediamine, 1,5-diaminonaphthalene, m-phenylenediamine, p-phenylenediamine, 4,4'-diaminodiphenylmethane, 4,4'-diaminodiphenylethane, 4,4'-diaminodiphenylpropane, 4,4'-diaminodiphenyl ether, 1,1-bis(4-aminophenyl)cyclohexane, 4,4'-diaminodiphenylsulfone, or bis(4-aminophenyl)phenylmethane [0061], which optionally reads on wherein the curing agent comprises an amine compound having a benzene ring or a naphthalene ring as claimed.
Asaumi does not teach a specific embodiment wherein the curing agent comprises an amine compound having a benzene ring or a naphthalene ring. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Asaumi’s amine curing agent that is p-xylenediamine, m-xylenediamine, 1,5-diaminonaphthalene, m-phenylenediamine, p-phenylenediamine, 
Regarding claim 8, Asaumi teaches that the curing agent is optionally an amine curing agent [0060] that is 1,5-diaminonaphthalene, m-phenylenediamine, p-phenylenediamine, 4,4'-diaminodiphenylmethane, 4,4'-diaminodiphenylethane, 4,4'-diaminodiphenylpropane, 4,4'-diaminodiphenyl ether, 1,1-bis(4-
Asaumi does not teach a specific embodiment wherein the amine compound has an amine group that is directly bonded to the benzene ring or the naphthalene ring. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Asaumi’s amine curing agent that is 1,5-diaminonaphthalene, m-phenylenediamine, p-phenylenediamine, 4,4'-diaminodiphenylmethane, 4,4'-diaminodiphenylethane, 4,4'-diaminodiphenylpropane, 4,4'-diaminodiphenyl ether, 1,1-bis(4-aminophenyl)cyclohexane, 4,4'-diaminodiphenylsulfone, or bis(4-aminophenyl)phenylmethane as Asaumi’s curing agent, which would read on wherein the amine compound has an amine group that is directly bonded to the benzene ring or the naphthalene ring as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a composition with a similar curability because Asaumi teaches that the curing agent is optionally an amine curing agent [0060] that is 1,5-diaminonaphthalene, m-phenylenediamine, p-phenylenediamine, 4,4'-diaminodiphenylmethane, 4,4'-diaminodiphenylethane, 4,4'-diaminodiphenylpropane, 4,4'-diaminodiphenyl ether, 1,1-bis(4-aminophenyl)cyclohexane, 4,4'-diaminodiphenylsulfone, or bis(4-aminophenyl)phenylmethane [0061], and that the curing agent has at least one functional group capable of causing a curing reaction with an epoxy group in the 
Regarding claim 9, the Office recognizes that all of the claimed physical properties are not positively taught by Asaumi, namely that the epoxy resin composition according to claim 6, having a crosslink density of 7 mmol/cm3 or less when the epoxy resin composition is cured. However, Asaumi renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claim 6 as explained above. Furthermore, the instant application recites that the epoxy resin composition has a crosslink density of 7 mmol/cm3 or less when the epoxy resin composition is cured [0007], and that the epoxy resin composition preferably has a crosslink density, in a cured state, of 7 mmol/cm3 or less [0099]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition that is rendered obvious by Asaumi. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed 
Regarding claim 10, the Office recognizes that all of the claimed physical properties are not positively taught by Asaumi, namely that the epoxy resin composition according to claim 6, having a fracture toughness of 1.2 MPa·m1/2 or more when the epoxy resin composition is cured. However, Asaumi renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claim 6 as explained above. Furthermore, the instant application recites that from the viewpoint of fracture toughness of a cured product, the ratio of the first epoxy compound to the total epoxy compound having a mesogenic structure is preferably smaller [0034], and that from the viewpoint of fracture toughness of a cured product, the value of A/B is preferably from 100/50 to 100/1 [0089]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition that is rendered obvious by Asaumi. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

    PNG
    media_image2.png
    161
    689
    media_image2.png
    Greyscale
, wherein R1, R2, R3, and R4 independently each represent a hydrogen atom or an alkyl group having 1 to 3 carbon atoms [0006], which reads on wherein X of the epoxy compound represented by Formula (b) further comprises a divalent group having the following structure 
    PNG
    media_image4.png
    86
    101
    media_image4.png
    Greyscale
 as claimed, wherein each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an aliphatic alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, and m represents an integer that is 0.
Regarding claim 15, Asaumi teaches that the diepoxy compound is a compound represented by the formula [0009] 
    PNG
    media_image2.png
    161
    689
    media_image2.png
    Greyscale
, wherein R1, R2, R3, and R4 independently each represent a hydrogen atom or an alkyl group having 1 to 3 carbon atoms [0006], which reads on wherein the epoxy compound represented by 1 to R4 independently represents a hydrogen atom or an alkyl group having from 1 to 3 carbon atoms as claimed.

Response to Arguments
Applicant’s arguments, filed 12/22/2021, see p. 8-10, with respect to the rejection of claim(s) 1-2 and 4-10 under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2014/0290996 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID T KARST/Primary Examiner, Art Unit 1767